 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDHelena Laboratories Corporation and Communica-tionsWorkers of America,AFL-CIO. Case 23-CA-6162February 18, 1977DECISION AND ORDERBY MEMBERS JENKINS,PENELLO, ANDWALTHERUpon a charge filed on August 11, 1976, and anamended charge filed on September 1, 1976, byCommunications Workers of America, herein calledthe Union, and duly served on Helena LaboratoriesCorporation, herein called Respondent, the GeneralCounsel of the National Labor Relations Board, bytheRegionalDirector for Region 23, issued acomplaint on September 10, 1976, against Respon-dent,allegingthat Respondent had engaged in andwas engaging in certain unfair labor practices affect-ing commerce within the meaning of Section8(a)(1)and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the charge,complaint, and notice of hearing before an Adminis-trative Law Judge were duly served on the parties tothis proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on July 9, 1976,while the results of a Board election were stillpending, Respondent, through its president, TiptonLee Golias, circulated or caused to be circulated aquestionnaire requiring employees to answer certaininquiries with respect to their union sympathies. Thecomplaint furtherallegesthat on July 30, 1976,Respondent, through its president, Tipton Lee Goli-as, circulated a letter to its employees which reported,inter alia,that only 24 percent of the employeesdesired a union, and that Respondent would doeverything possible to uphold the feelings of themajority. On September 14, 1976, Respondent fileditsanswer to the complaint admitting in part, anddenying in part, the allegations of the complaint.On October 12, 1976, counsel for the GeneralCounsel filed with the Division of Judges a MotionTo Strike and a Motion for Summary Judgment, withamemorandum in support thereof and exhibitsattached. On October 18, 1976, Respondent filed amemorandum brief against General Counsel's Mo-tion for Summary Judgment. On October 21, 1976,these and other documents were properly forwardedby the Division of Judges to the Board for consider-ation.Subsequently, on November 12, 1976, theBoard issued an order transferring the proceeding tothe Board and a Notice To Show Cause why theGeneral Counsel's Motion for Summary Judgmentshould not be granted. On November 22, 1976,Respondent filed a response to the Notice To ShowCause with exhibits attached.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding the Boardmakes the following:Ruling on the Motion for Summary JudgmentIn its answer to the original complaint in this case,Respondent specifically denied that it had circulated,or caused to be circulated, a questionnaire inquiringas to employee sentiments concerning union repre-sentation and that it subsequently published anddistributed a letter to its employees informing themthat the results of the poll showed that only 24percent of the employees wanted a union and thatRespondent would do everything possible to upholdthe feelings of the majority. In his Motion To Strikeand Motion for Summary Judgment, the GeneralCounsel attached as exhibits a questionnaire fromTipton Lee Golias to the employees at Respondent'sfacilitywhich contained,inter alia,the followingquestions: "Would you prefer to have your wagesnegotiated by a union? Do you want a union?" Alsoattached to the General Counsel's Motion to Strikeand Motion for Summary Judgment as an exhibit is aletter signed by Respondent's president, Tipton LeeGolias, informing employees that only 24 percent ofthose polled wanted a union, and that Respondentwould do everything possible to uphold the wishes ofthemajority. In its memorandum brief againstGeneral Counsel's Motion for Summary Judgment,Respondent did not dispute the sufficiency or authen-ticity of the General Counsel's exhibits, but insteadargued that it was entitled to a hearing and that itwould present numerous witnesses to rebut thecharge of restraint and coercion. In its response to theNotice To Show Cause, Respondent did not disputethat the questionnaire was circulated, but againargued for a hearing and submitted affidavits byemployees in support of its contention that there wasno restraint or coercion connected with the question-naire.Contrary to Respondent's view, neither thisAct, the Administrative Procedure Act, nor constitu-tional due process mandate that the instant proceed-ing be heard and determined by an AdministrativeLaw Judge where, as here, there are no issues of facton which to hold a hearing.' As indicated above, theGeneral Counsel's exhibits are uncontroverted byICf.Globe Security Services, Inc,221 NLRB 596 (1975).228 NLRB No. 32 HELENA LABORATORIES CORPORATIONRespondent, and Respondent has admitted thecirculation of the poll in its response to the Notice ToShow Cause, notwithstanding the fact that it specifi-cally denied the circulation of the poll in its originalanswer. Furthermore, it is axiomatic by now that afinding of restraint or coercion depends not on thesubjective impressions of employees, but on theobjective standard as to whether such conductreasonably "tends to interfere with the free exercise ofemployee rights."2As we have found Respondent's contentions to bewithout merit, we shall, accordingly, grant the Mo-tion for Summary Judgment.3On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a Texas corporation with its princi-pal office and place of business in Beaumont, Texas,where it is engaged in the business of manufacturingand selling laboratory supplies and equipment. Dur-ing the past year, a representative period, Respondentpurchased goods and materials valued in excess of$50,000 which were shipped directly to it in Beau-mont, Texas, from points outside the State of Texas.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged. in commerce within themeaning of Section 2(6) and (7) of the Act, and that itwilleffectuate the policies of the Act to assertjurisdiction herein.II.THE LABORORGANIZATION INVOLVEDCommunicationsWorkers ofAmerica,AFL-CIO,is a labor organization within the meaning of Section2(5) of the Act.111.THE UNFAIR LABOR PRACTICESA.The 8(a)(1) ViolationsOn July 9, 1976, Respondent, through its president,TiptonLeeGolias, circulated or caused to becirculated a questionnaire to employees at its plantwhich contained,inter alia,the following questions:"Would you prefer to have your wages negotiated bya union? Do you want a union?" As a result of theaforementioned poll, on July 30, 1976, Respondentthrough its president, Tipton Lee Golias, publishedand circulated to all employees a letter which advised295that only 24 percent of the employees desired a unionand that Respondent would do everything possible touphold the feelings of the majority. Prior thereto asecret ballot election was conducted by the Boardamong the Respondent's employees in Case 23-RC-4151.There were challenged ballots sufficient innumber to affect the results of the election, with theemployees whose ballots were determinative beingdiscriminatees in an unfair labor practice proceedingbefore the Board in Case 23-CA-5462. On June 29,1976, the Board found merit in the unfair laborpracticeproceeding and ordered the employeeswhose ballots were determinative reinstated to theirformer or equivalent positions of employment.4Thereafter, on September 29, 1976, the Board issuedan Order Directing the Challenged Ballots to becounted. Thus, the poll of employees and the subse-quent announcement of the poll took place while theresults of the secret ballot election were still pending.The Board has long condemned employer-conduct-ed employee "polls" while the results of a Boardsecret ballot election are still pending. As we stated inthe case ofStruksnes Construction Co. Inc.: 5... a poll take while a petition for a Boardelection is pending does not, in our view, serve anylegitimate interest of the employer that would notbe better served by the forthcoming Board elec-tion. In accord with long-established Board poli-cy, therefore, such polls will continue to be foundviolative of Section 8(a)(1) of the Act.Among several stringent criteria that must be metbefore an employee poll may be found legitimateunder the holding inStruksnes, supra,is the require-ment that the poll be taken in a setting where theemployer has not engaged in unfair labor practices orotherwise created a coercive atmosphere. As notedabove, we find Respondent to have been engaged inwidespread unfair labor practices in an earlierproceeding, at a time immediately prior to the takingof the employee poll.6 In these circumstances, it isclear that Respondent could not comply with one ofthe foremost criteria of theStruksnescase; namely,that any employer poll of employee union sentimentstake place in a background free from other coercion.Nor does the fact that the poll was taken after theelectionwas held remove Respondent from therequirements set forth inStruksnes.InCentral Mer-chandise Company,7we held that an election is onlypart of the investigation to determine the employees'representative for collective bargaining, and foundthe language ofStruksnesapplicable even though, as2N L R. B v. Illinois Tool Works,153 F 2d 811, 814 (C A 7, 1946)5165 NLRB 1062, 1063 (1967)In view of our disposition of the Motion for Summary Judgment, we6Helena Laboratories Corporation, suprafind it unnecessary to rule on the General Counsel's Motion To Strike4Helena LaboratoriesCorporation,225 NLRB 257 (1976)7194 NLRB 804, 805 (1972) 296DECISIONSOF NATIONALLABOR RELATIONS BOARDhere, the poll took place after the election had beenheld.Accordingly, we find that, by the aforesaid con-duct,Respondent interfered with, restrained, andcoerced its employees in the exercise of the rightsguaranteed under Section 7 of the Act and that, bysuch conduct, Respondent engaged in and is engag-ing in unfair labor practices within the meaning ofSection 8(a)(l) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to leadto labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act, we shall orderthat it cease and desist therefrom and take certainaffirmative action designed to effectuate the policiesof the Act.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Helena Laboratories Corporation is an employ-er engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.CommunicationsWorkers of America, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3.By the conduct set forth in section III, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed them inSection 7 of the Act, and thereby has engaged inunfair labor practices within the meaning of Section8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Helena Laboratories Corporation, Beaumont, Texas,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Circulating or causing to be circulated question-naires to its employees which inquire as to whetherthe employees want a union or whether they wouldprefer to have their wages negotiated by a union.(b)Circulating or causing to be circulated letterswhich contain the results of a poll reporting that aminority of the employees polled want a union andthatRespondent will do everything possible touphold the wishes of the majority.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir rights guaranteed by Section 7 of the Act.2.Take the following affirmative action necessaryto effectuate the policies of the Act:(a) Post at its Beaumont, Texas, facility copies ofthe attached notice marked "Appendix." 8 Copies ofsaidnotice,on forms provided by the RegionalDirector for Region 23, after being duly served byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered byany other material.(b)Notify the Regional Director for Region 23, inwnting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.8 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals,the words in the notice reading"Postedby Order of theNationalLaborRelations Board"shall read"Posted Pursuant to a Judgmentof theUnited StatesCourt of AppealsEnforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT circulate or cause to be circulatedquestionnaires which inquire as to whether ouremployees want a union or whether they wouldprefer to have their wages negotiated by a union. HELENA LABORATORIES CORPORATION297WE WILL NOT circulate or cause to be circulatedWE WILL NOTin any like or related mannerletters which contain the results of a poll reportinginterfere with, restrain, or coerce our employees inthat a minonty of the employees polled want athe exercise of the rights guaranteed in Section 7union and that we will do everything possible toof the Act.uphold the wishes of themajority.HELENALABORATORIESCORPORATION